Citation Nr: 1616389	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  16-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.

(The matter of service connection for a gastrointestinal disorder is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Kenneth L. LeVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The matter was remanded in December 2011.  

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  A knee disability was not noted on service entrance examination; there is no clear and unmistakable evidence rebutting the presumption of soundness as to a knee disability on service entrance.

2.  The Veteran's current bilateral knee disability, to include arthritis, was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that any such disability is related to his service.  


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards. 

The record contains the Veteran's service treatment records (STRs), pertinent VA and private treatment records and records from the Social Security Administration.  The Board acknowledges that the record does not contain a medical opinion addressing the etiology of his bilateral knee disabilities.  However, as will be discussed below, there is no indication that the Veteran has a disorder of either knee which may be associated with his active service.  Accordingly, VA is not required to obtain an examination or medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Every veteran is presumed to have been in sound condition when he or she was examined, accepted, and enrolled for service, except as to defects, infirmities, and/or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on a claimant's entrance examination, he or she has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the claimant demonstrates an increase during service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  38 C.F.R. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b).  A record of the history of a pre-service disease or condition does not constitute a notation of such condition.  Crowe v. Brown, 7 Vet. App. 238, 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease does not need to be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted on an induction examination where an orthopedic examiner diagnosed "bunions," despite also stating that there was "no problem [with the Veteran's] feet.").

On August 1974 enlistment examination, the Veteran's lower extremities and spine, other musculoskeletal structure, were clinically normal and no knee findings were noted.  Although the Veteran reported a history of swollen or painful joints on the accompanying report of medical history; he reported no history of knee complaints.  

Accordingly, as a preexisting knee disorder is not noted on his enlistment examination, the Veteran is presumed sound on entry into service.

The STRs include a December 1974 treatment report which notes that the Veteran had a history of "rheumatic fever 1967 [prior to enlistment] - has had pain various locations [left] leg (heel, foot, knee and hip) off and on since that time."  His August 1977 service separation examination is silent as to complaints or findings of knee impairment.  

Post active duty service, the Veteran's STRs include August 1980 and October 1988 examinations for reserve service which show that his lower extremities and spine, musculoskeletal structure, were clinically normal and he reported no history of knee complaints.  

Private treatment records from R. H. Armond, D.O. show that the Veteran's initial post service treatment for (right) knee complaints was in December 1984, when he reported having been in an automobile accident and hitting the knee on the dashboard or ashtray.  

Treatment records from Dr. Armond also show that the Veteran was involved in a second, December 1992, automobile accident when he injured both knees.  

A June 2010 report of X-ray examination (in connection with the Veteran's claim for SSA benefits) includes findings of "no acute traumatic abnormality of either knee" and "mild medial and patellofemoral compartmental narrowing bilaterally."  

In an August 2011 Affidavit, the Veteran stated that, while serving onboard ship as a Boatswain Mate, he suffered knee problems as a result of running up and down steps to perform his job and due to injury sustained when he was "attacked" and thrown to the ground, landing on his knees.  He recalled that he "ignored the pain" and did not seek treatment because there were "long lines" to see the ship doctor.  After service discharge, the Veteran recalled initially seeking VA treatment with "Dr. Hal" and with Dr. Armond starting in about 1984.  

During his January 2015 hearing before the undersigned, the Veteran testified that he had no knee problems prior to service.  He recalled that he sought medical treatment while serving onboard ship (submarine) because his "knees were starting to pop," the "kneecap would jump off" and he "couldn't walk" as a result of "wear and tear" due to his MOS (military occupational specialty) in maintenance.  The Veteran recalled that his initial post-service treatment for his knee complaints was with Dr. Armand in the 1980's.  

As noted above, a preexisting knee disorder is not noted on his enlistment examination and the Veteran is presumed sound on entry into service.  38 U.S.C.A. § 1111.  As the Veteran is presumed to have been sound as to knee impairment on service entrance (and he has testified that he had no knee problems prior to service), the Board does not have before it the question of whether or not a pre-existing disability of either knee was aggravated in service.  

In light of the foregoing, the essential question for consideration is whether the evidence shows that a disability of either knee is due to injury or disease that was incurred in service.  This theory of entitlement is one of direct service connection. 

It is not in dispute that the Veteran now has a bilateral knee disorder, to include mild medial and patellofemoral compartmental narrowing bilaterally.  It is also not in dispute that he complained of joint pain, including the left knee, in service.  As described above, the STRs show a single December 1974 complaint of "pain various locations [left] leg" including the knee since the Veteran's 1967 episode of rheumatic fever.  There are no further complaints of impairment of either knee during the Veteran's remaining three years of active duty service, including on August 1977 service separation examination.  Thus, there is no indication that the Veteran developed a persistent or chronic knee disorder during service.  To the extent that the Veteran attempts to support his claim of service connection for a bilateral knee disability by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be self-serving, inconsistent with (and contradicted by) contemporaneous clinical data (STRs and postservice VA and private treatment records, outlined above), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

There is no evidence that medial and patellofemoral compartmental narrowing of either knee, initially shown on June 2010 X-ray examination, was manifested in the first postservice year.  The initial postservice record of right knee complaints was in connection with a December 1984 (over 7 years after service separation) automobile accident and the initial postservice record of left knee complaint was in connection with a December 1992 (over 15 years after service separation) automobile accident (when he reportedly injured both knees).  Consequently, service connection for a disorder of either knee on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the knee as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's bilateral knee disorder may somehow otherwise be related to his remote service (to include the complaint of joint pain noted therein).  Whether there is a nexus between a current knee disorder and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore the Veteran's (and his attorney's) opinion that his knee disorder is related to his knee injuries in service are merely lay speculations and are not competent evidence.  They are without probative value in this matter.  Moreover, there is nothing in the Veteran's postservice treatment records (other than his own reports) that relates his bilateral knee disorder to his service and he does not cite to a supporting medical opinion or medical literature.

In summary, a disorder of either knee was not manifested in service or in the Veteran's first postservice year, and there is no competent (and probative) evidence that such is somehow otherwise related to his service.  Consequently, the preponderance of the evidence is against this claim and service connection for a bilateral knee disorder must be denied.


ORDER

The appeal seeking service connection for a bilateral knee disability is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


